Citation Nr: 9925380	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	George M. Couper


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1968 and from August 1970 to September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a heart condition.  The notice 
of disagreement was submitted in January 1995.  The statement 
of the case was issued in April 1995.  A substantive appeal 
was received in May 1995.  The Board remanded the case in 
January 1997 for scheduling of a hearing as requested by the 
veteran.  A hearing was held in June 1997 in Washington, D.C. 
before the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing.  The Board remanded the 
case in November 1998.


FINDINGS OF FACT

1.  The service medical records show a complaint of recurrent 
chest pain in March 1972 and a notation of a functional heart 
murmur on examination in August 1974.

2.  The evidence includes the July 1994 medical opinion of a 
VA examiner that the complaints of chest pain and the 
functional heart murmur shown in service could have been 
manifestations of the currently found heart disease and a 
July 1998 VHA opinion which concludes that current 
hypertrophic (non-obstructive) cardiomyopathy is a genetic 
disorder present at birth but clinically "inapparent" and 
not manifested until 1979.



CONCLUSION OF LAW

The veteran's hypertrophic non-obstructive cardiomyopathy was 
first incurred during military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that on entrance examination 
in June 1966, the veteran reported a history of scarlet fever 
in childhood with slight heart murmur from rheumatic fever at 
age 10.  The veteran indicated that he did not think that a 
heart murmur was still present.  The clinical evaluation of 
the heart was normal.  On examination in July 1970, the 
examiner noted that there was a history of rheumatic fever at 
age 8 with no history of heart murmur and no exercise 
intolerance.  The clinical evaluation of the heart was normal 
and a chest x-ray was negative.  In March 1972, the veteran 
was seen for a psychiatric evaluation and it was noted in an 
addendum that he reported episodes of recurrent chest pain.  
It was noted that the EKG machine was being repaired and he 
should return as needed.  On examination in August 1974, the 
examiner noted that there was functional Grade I/VI murmur of 
the left sternal border without rubs or gallops, not 
considered disabling.  It was indicated that clinical 
evaluation of the heart was normal and a chest x-ray showed 
no active disease.  On separation examination in July 1975, 
the veteran indicated that his present health was very good 
and he denied a history of pain or pressure in the chest.  
The history of rheumatic fever at age 8 was noted.  The 
clinical evaluation of the heart was normal and a chest x-ray 
was within normal limits.  

Maine Medical Center hospital records dated in August 1979 
show that the veteran underwent cardiac catheterization.  It 
was noted that he had a history of rheumatic fever at age 8 
and was recently found to have a systolic murmur suggestive 
of mitral valve regurgitation.  It was indicated that he 
never had any cardiac symptoms.  The conclusion was dynamic 
idiopathic hypertrophic subaortic stenosis.  

Private medical records dated from April 1979 to November 
1980 show that the veteran was seen in April 1974.  He 
reported a history of rheumatic fever at age 8 and indicated 
that he was followed closely for about two years.  He 
reported that until recently he had been jogging daily and 
doing 6 minute miles and wanted to know if he could pursue 
vigorous exercise.  The diagnosis was probable mitral 
regurgitation.

A December 1980 statement of Steven G. Johnson, M.D., 
indicated that he had followed the veteran over the previous 
year.  Dr. Johnson indicated that testing revealed that the 
veteran had asymmetric septal hypertrophy with ventricular 
arrhythmias and atypical chest pain.  Dr. Johnson concluded 
that this condition is a congenital abnormality.  

Private outpatient records dated from October 1987 to January 
1990 show that the veteran was seen for a refill of Corgard 
which he had taken since 1979 for cardiac disease.  He 
reported a history of asymmetric septal hypertrophy by 
cardiac catheterization in 1979.  The assessment was cardiac 
disease history with valve defect.  The remaining records 
include diagnoses of hypertrophic obstructive cardiomyopathy.  

A December 1980 to February 1981 VA hospital summary shows 
that the veteran was admitted with a provisional diagnosis 
which included heart disease.  The final diagnoses included 
idiopathic septal hypertrophy, treated, compensated.   

An April 1989 report of Charles S. Hoag, D.O., notes that the 
veteran underwent a cardiac catheterization in 1979 due to 
progressive symptoms of light-headedness with exercise.  It 
was concluded that the veteran had a catheterization-
documented hypertrophic obstructive cardiomyopathy with 
asymmetric septal hypertrophy.  Records of Dr. Hoag dated in 
March 1990 show continued treatment for the veteran's heart 
condition.  

On VA cardiovascular examination in July 1990, the veteran 
reported that he had chest pain and fatigue in 1970.  The 
examiner indicated that the service medical records showed 
that the veteran complained of recurrent chest pain in March 
1972 and that a functional heart murmur was noted on 
examination in 1974.  The veteran reported that about 1979 he 
began to have symptoms of chest pains, dizziness and 
diaphoresis with exertion.  The examiner noted that the 
veteran underwent cardiac catheterization in 1979 and was 
found to have hypertrophic obstructive cardiomyopathy.  The 
diagnoses included asymmetric septal hypertrophy and the 
examiner indicate that the veteran had progression of 
symptoms over the past 11 years.

Private medical records dated in July 1992 show treatment a 
atrial fibrillation.  

On VA examination in July 1994, the examiner noted the 
veteran had documented hypertrophic obstructive 
cardiomyopathy and indicated that symptoms dated back a 
number of years.  It was also noted that problems with 
recurrent atrial fibrillation, with one episode in 1992.  The 
examiner indicated that she had examined the veteran in 1991, 
at which time she reviewed the veteran's service medical 
records.  The examiner noted that during service, the veteran 
had an episode of chest pain for which he sought medical 
attention and a functional murmur was heard in the early 
1970's and that either could have been manifestations of his 
heart disease.

A May 1996 private hospital discharge summary shows that the 
veteran was admitted for treatment of atrial fibrillation.  
The discharge diagnoses included atrial fibrillation and 
asymmetric septal hypertrophy.  

A July 1996 statement of John R. O'Meara, M.D. indicates that 
he was requested to comment regarding a 1972 record that says 
that the veteran was experiencing chest pain at that time.  
Dr. O'Meara indicated that it is certainly possible that that 
chest pain was due to his pre-existing asymmetrical septal 
hypertrophy which is a congenital condition.

In June 1997, the veteran testified that he did not have any 
heart problems prior to service.  The veteran indicated that 
Dr. O'Meara had been his treating physician for his heart 
condition for the previous 5 to 6 years.  He indicted that 
Dr. O'Meara's July 1996 statement was based on his history of 
complaints of chest pain in service as related to the doctor 
by the veteran.  The veteran testified that during service, 
he was scheduled for an EKG but that test was not performed 
because the machine was being repaired.  He indicated that he 
was prescribed Quaaludes and that no additional testing was 
performed.  The veteran testified that he did not have 
treatment for his heart condition between discharge from 
service in 1975 until 1979.  He indicated that he was not 
working during that period.  He testified that he took a job 
in 1978 which required unloading heavy freight and within 
less than one year he began to experience chest pain and 
dizziness.  He indicated that he sought treatment and at that 
time heart disease was diagnosed.  The veteran argued that he 
had chronic heart disease that had its onset in service.  

In December 1997, the Board requested a Veteran's Health 
Administration (VHA) opinion and a response was received in 
July 1998 from Joseph Sacco, M.D., Chief, Cardiology Section, 
at a VA Medical Center which stated the following:

1.  I have reviewed all records, 
testimony, and files available for the 
above claimant's case dating back to 
records from Naval duty in 1966.

2.  This patient has a form of heart 
disease called hypertrophic (non-
obstructive) cardiomyopathy (HCM).  The 
disorder is characterized by abnormal 
thickening of the heart muscle, 
especially the muscular wall or septum 
which lies between the two main pumping 
chambers of the heart, the ventricles.  
This leads to a descriptive term for the 
finding, asymmetric septal hypertrophy 
(ASH) used in this patient's records.  
This term is purely descriptive and is 
not a diagnosis in and of itself.

3.  HCM is sometimes associated with 
enough muscular enlargement of the septum 
to interfere with the flow of blood out 
of the heart, and to distort its 
architecture to cause other valve 
problems and change the normal 
contraction of the heart.  In its full-
blown form, this is called hypertrophic 
obstructive cardiomyopathy (HOCM) or 
idiopathic hypertrophic subaortic 
stenosis (IHSS).  This is the disorder 
often associated with sudden death in 
athletes because in its most malignant 
form, it can cause life-threatening 
disturbances of the heart rhythm.

4.  The claimant appears to have a mild 
form of the disorder.  His heart is 
abnormally thickened and contracts very 
vigorously.  Thick heart muscle does not 
relax normally, and the resultant 
"stiffness" of the heart chamber can 
result in the sensation of forceful heart 
action or pounding, especially with 
effort (palpitations); atypical chest 
pain; a sense of shortness of breath 
during effort; and can predispose to 
abnormal heart rhythms like the atrial 
fibrillation this patient suffered in 
1992 and afterwards.  Some individuals 
may become lightheaded easily, with 
effort or if somewhat dehydrated.

5.  HCM is a genetic disorder, which is 
inherited and runs in families, or 
appears as a spontaneous mutation in one 
of the determinant genes.  The trait is 
therefore present at birth but may not be 
expressed until later in life, during 
childhood or in adolescence.  Even when 
expressed, the thickening of the heart 
muscle may be completely subclinical and 
not limiting in any way for some -  while 
others are very symptomatic at a young 
age.  It is, by definition, never an 
acquired disorder.  The patient reported 
the unexplained premature death of a 
cousin on evaluation in 1979, which could 
indicate a family history of the 
disorder, but the facts are poorly 
defined and were never previously 
reported.

6.  On a 6/30/66 Naval exam, this veteran 
reported a "slight heart murmur" -  
presumed from rheumatic fever at age 10 - 
which he "thought had disappeared."  No 
murmur was heard at that time, or on 
subsequent full exams 7/67, 12/68, 7/70, 
3/72, 7/72 or 8/73. On most of these 
occasions he reported good overall 
health, no exercise intolerance, and no 
other symptoms with the exception of very 
atypical chest discomfort associated with 
severe anxiety and an emotional crisis on 
3/03/72.

7.  On this latter occasion chest pain 
was not the presenting complaint but the 
patient mentioned it at the end of the 
evaluation.  Symptoms subsequently 
disappeared.  An ECG was planned but 
never done and is a major source of 
contention that the claimant's cardiac 
disorder should have been detected in the 
service.  It was suggested that an ECG 
would have led to the diagnosis and was 
in fact was how it was eventually 
detected in 1979.  In fact, the discovery 
of his disorder resulted from 
serendipitous detection of a new and 
prominent heart murmur on exam in April 
of 1979, leading to subsequent 
echocardiography.  The patient was 
completely asymptotic (sic) at the time 
of diagnosis.

8.  A review of later ECG tracings 
reveals none of the typical findings 
which characterize HCM, and the evidence 
does not indicate that performance of an 
EGG in 1972 would have resulted in an 
earlier diagnosis, either directly or 
indirectly (as further work-up would not 
have been indicated).

9.  "A 1/6 functional murmur" was 
described on an exam in 8/74.  A "1/6" 
descriptor indicates a minimal 
abnormality, not heard consistently or 
with confidence.  No other exam before or 
after, up to the 1979 evaluation, 
detected a murmur despite his report of 
rheumatic fever in childhood.  The latter 
would have directed special attention to 
the heart exam on every evaluation, to be 
certain no occult rheumatic valvular 
disease was present.  The reports 
strongly indicate that his HCM was 
clinically inapparent and not manifested 
until 1979.

10.  In summary, it is my opinion that 
the appellant has a genetic disorder, 
hypertrophic (non-obstructive) 
cardiomyopathy, that was not manifested 
by symptoms or clinical findings until 
August of 1979. It would not have been 
detected by an ECG in 1974, and was 
almost certainly unrelated to reports of 
transient chest pain in 1972 or the 
possible heart murmur described in 1974 
but not found on subsequent exams.

In August 1998, the veteran submitted additional private 
medical records dated from July 1992 to July 1998 which show 
treatment for asymmetric septal hypertrophy and atrial 
fibrillation.  Also submitted was a duplicate copy of March 
1972 service medical record.

Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (1998).

In Savage v. Gober, 10 Vet. App. 488 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology. 

After a full review of the record, including the testimony of 
the veteran, the Board concludes that the evidence supports 
the claim for service connection for a heart.  The service 
medical records show that that the veteran complained of 
recurrent chest pain in March 1972 and in August 1974, 
functional Grade I/VI murmur of the heart was noted.  
However, there was no diagnosis  of a heart disability in 
service.  The postservice medical evidence includes the 
opinion of a VA examiner in July 1994 indicating that the 
service medical records were reviewed and that the complaints 
of chest pain and the functional heart murmur shown in 
service could have been manifestations of the currently found 
heart disease.  The July 1998 VHA opinion concluded that the 
current hypertrophic (non-obstructive) cardiomyopathy is a 
genetic disorder which is present at birth but may not be 
expressed until later in life.  It was indicated that the 
medical evidence showed that the disorder was clinically 
"inapparent" and not manifested until 1979.  The Board 
concludes that VA and VHA opinions place the evidence in 
equipoise.  Therefore a grant of entitlement to service 
connection for hypertrophic non-obstructive cardiomyopathy is 
warranted.


ORDER

Entitlement to service connection for hypertrophic non-
obstructive cardiomyopathy is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

